El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El vínculo matrimonial que unía a Luis Morales Martí-nez y a María Rivera Aponte quedó roto y disuelto me-diante sentencia de divorcio emitida por el Tribunal de Pri-mera Instancia, Sala Superior de Aibonito, el 9 de febrero de 1998. En cuanto a los dos hijos menores de edad pro-creados durante el matrimonio, el mencionado foro conce-dió la custodia sobre el hijo menor al padre y la custodia de la hija menor a la madre. La patria potestad sobre los dos menores fue concedida a ambas partes. En la referida sen-tencia, además, el foro primario estableció las relaciones paterno-filiales de cada parte con los menores que no esta-ban bajo su custodia. Poco tiempo después, Rivera Aponte compareció al tribunal para solicitar que se paralizaran las relaciones paterno-filiales entre la hija menor y su padre; ello por razón de que éste, alegadamente, cometió actos las-civos impúdicos contra su hija. El 19 de junio de 1998, el tribunal de instancia ordenó la paralización de las relacio-nes paterno-filiales entre Morales Martínez y su hija me-nor hasta tanto culminara la investigación; además, refirió el asunto a la Oficina de Relaciones de Familia para que dicha oficina rindiera un informe.(1)
En su informe al tribunal, la trabajadora social que eva-luó el caso expresó que, luego de analizadas las entrevistas realizadas a los padres de la menor, a su tía y a la principal del colegio, y el informe de la Dra. Aracelis Ortiz —quien evaluó a la menor— recomendaba, entre otras medidas, que las relaciones paterno-filiales continuaran suspendi-das mientras se dilucidaban las alegaciones planteadas, en *285consideración al estado emocional de la menor, para así protegerla de un daño emocional irreversible.(2)
Celebrada la vista, el tribunal ordenó a la Oficina de Relaciones de Familia coordinar un plan de relaciones pa-terno-filiales supervisadas. Ante la tardanza de la trabaja-dora social en coordinar dichas relaciones, Morales Martí-nez presentó varias mociones ante el tribunal para que se reestablecieran las relaciones paterno-filiales o, en su de-fecto, que se coordinaran las visitas supervisadas ordena-das por el referido foro. Meses después, las relaciones pa-terno-filiales supervisadas aún no habían sido coor-dinadas. Posteriormente, el tribunal indicó que había que esperar a que culminaran las evaluaciones para reestable-cer las relaciones paterno-filiales.
Para abril de 2002 aún no se habían coordinado las re-laciones paterno-filiales, ya que la trabajadora social no lo había recomendado, en espera de las recomendaciones de la psiquiatra que estaba ofreciendo tratamiento a la menor. Así las cosas, en marzo de 2004 la madre de la menor, María Rivera Aponte, falleció. La menor permane-ció bajo la custodia de sus tíos, Carlos E. Rivera Aponte y Nydia Rivera Aponte, quienes días después del falleci-miento presentaron una solicitud de custodia. A su vez, solicitaron que se refiriera el asunto a la Oficina de Rela-ciones de Familia para investigación. En abril de ese año el tribunal de instancia emitió una resolución refiriendo el asunto a la referida oficina.
Morales Martínez se opuso a la solicitud de custodia presentada por los hermanos de la fenecida y, a su vez, solicitó que la custodia se le concediese a él, por ser el padre con patria potestad sobre la menor. Posteriormente, Morales Martínez presentó una segunda moción de concesión de *286custodia y, en ésta alegó que, según el Art. 107 del Código Civil, 31 L.P.R.A. sec. 383, el cónyuge que hubiese sido pri-vado de la custodia tendría derecho a recobrarla si acredi-taba al tribunal el fallecimiento de su ex cónyuge. Añadió, además, que los tíos de la menor impedían que él se rela-cionara con su hija.
Poco después, Morales Martínez presentó una moción para oponerse a que el caso fuese referido a la Oficina de Relaciones de Familia. En la referida moción expresó que ya hacía varios años que ese foro había ordenado a los tra-bajadores sociales de dicha oficina a que coordinaran rela-ciones paterno-filiales entre éste y su hija, y que dichos funcionarios nunca lo hicieron. Además, reiteró su plantea-miento en cuanto a que era el padre con patria potestad sobre su hija y que, ante la muerte de la madre, le corres-pondía a él, y no a ningún otro familiar, la custodia de ésta. El foro primario declaró “no ha lugar” la referida moción.
Inconforme con la anterior determinación, Morales Mar-tínez acudió al Tribunal de Apelaciones vía recurso de certiorari. En su sentencia, el referido foro determinó, en primer lugar, que según lo dispuesto en el Art. 107 del Código Civil, ante, y habiendo fallecido Rivera Aponte, Morales Martínez tenía “derecho” a recuperar la custodia so-bre su hija. En segundo lugar, el referido foro determinó que no estaba claro si los tíos de la menor tenían legitima-ción para solicitar que se privara a Morales Martínez de la custodia sobre su hija. Por consiguiente, el foro apelativo intermedio concluyó que dicha solicitud debía ser iniciada por el Departamento de la Familia mediante el procedi-miento establecido por la Ley Núm. 177 de 1 de agosto de 2003, también conocida como Ley para el Bienestar y Pro-tección Integral de la Niñez, 8 L.P.R.A. sec. 444 et seq.
En otras palabras, el tribunal apelativo intermedio con-cluyó que el caso no podía continuar su curso tal y como había sido iniciado y que debía transformarse en una soli-citud de privación de custodia instada bajo la referida ley. En ausencia de este trámite, el foro apelativo entendió que no correspondería privar al señor Morales Martínez del de-*287recho de custodia que le concedía su condición como padre con patria potestad sobre la niña.
Finalmente, el foro apelativo devolvió el caso al tribunal de instancia para que dicho foro subsanara los defectos procesales señalados y para que, dentro de un término no mayor de cinco días, procediese al inicio de los procedi-mientos pertinentes bajo la Ley para el Bienestar y Protec-ción Integral de la Niñez. En el caso que el foro primario incumpliera con dar inicio a estos procedimientos, el foro apelativo determinó que el señor Morales Martínez tendría derecho a recuperar la custodia sobre la menor.
Inconformes con la anterior determinación, Carlos E. Rivera Aponte y Nydia Rivera Aponte acudieron, vía re-curso de certiorari, ante este Tribunal alegando que dicho foro incidió
... al expresar que debía inexorablemente seguir los procedi-mientos conforme la Ley para el Bienestar y Protección Integral de la Niñez, ante la solicitud de custodia presentada por los aquí interventores-recurrentes, o que por el contrario debía entregarse la menor al recurrido conforme el Artículo 107 del Código Civil. Petición de certiorari, pág. 6.
Entretanto, y en cumplimiento con lo ordenado por el Tribunal de Apelaciones, el foro de instancia refirió el asunto al Departamento de la Familia para la investiga-ción correspondiente y para que determinase si procedía iniciar un procedimiento bajo la Ley Núm. 177, ante. Pos-teriormente, el 5 de noviembre de 2004, el tribunal expidió una orden de protección, en vista de que existían suficientes motivos para creer que la menor había sido víctima de mal-trato, y en ésta ordenaba a Morales Martínez a abstenerse de acercarse a la menor. Además, el tribunal de instancia concedió la custodia provisional de la menor a Nydia Rivera Aponte. De los autos del presente caso no surge que el Departamento de la Familia haya iniciado el referido pro-cedimiento de privación de custodia.
Expedimos el recurso. Estando en posición de resolver, procedemos a hacerlo.
*288I
El recurso presentado plantea, en esencia, dos contro-versias, a saber: ¿procede en este caso, dados sus hechos particulares, que se inicie un procedimiento de privación de custodia bajo la Ley para el Bienestar y la Protección Integral de la Niñez?; ante la muerte de uno de los padres, ¿resulta obligatorio que un tribunal conceda la custodia de un menor al padre sobreviviente de acuerdo con el Art. 107 del Código Civil, ante, independientemente de las circuns-tancias particulares que puedan estar presentes en el caso?
II
 El Art. 3 de la Ley para el Bienestar y la Protec-ción Integral de la Niñez, 8 L.P.R.A. sec. 444 n., establece la política pública del Estado en esta clase de situaciones. El mencionado artículo dispone que "[e] 1 Estado, en ejerci-cio de su poder de parens patri[a]e, tiene la obligación de velar por la seguridad, el mejor interés y bienestar de la infancia y la adolescencia”. íd. En atención a ello, la ley confiere al Departamento de la Familia la responsabilidad de investigar y atender las situaciones de maltrato, mal-trato institucional, negligencia y negligencia institucional.
Esta ley confiere al Departamento de la Familia obliga-ciones, sustancialmente similares, a las que le confería también la derogada Ley Núm. 342 de 16 de diciembre de 1999, conocida como Ley para el Amparo a Menores en el Siglo XXL La referida Ley Núm. 342 también establecía la responsabilidad y la obligación del Departamento de la Fa-milia de intervenir en casos de maltrato de menores y rea-lizar los esfuerzos necesarios para fortalecer y mejorar la prevención, identificación, investigación y tratamiento de las situaciones de maltrato. De este modo, se facultó a dicho departamento para iniciar ante los tribunales los pro-cedimientos que fuesen necesarios para proteger el bienes-*289tar de los menores. Véase Vargas v. Soler, 160 D.P.R. 790 (2003).
Según el Art. 31 de la Ley para el Bienestar y la Protección Integral de la Niñez, 8 L.P.R.A. sec. 447, cuando de la investigación que el Departamento de la Familia realice surja que existe una situación de maltrato o negligencia, la Secretaria o el Secretario de este departamento puede comparecer al Tribunal de Primera Instancia, quien tendrá jurisdicción para emitir las órdenes de protección, otorgar custodia de emergencia, provisional o permanente, privar del ejercicio de la patria potestad al padre o a la madre del menor, según sea solicitado, y cualquier otro remedio que garantice el mejor interés del menor.
La mencionada ley provee, además, en circunstancias que ameriten una intervención rápida del Estado, un procedimiento de privación de custodia de emergencia. En estos casos el tribunal tomará la determinación que considere más adecuada para el mejor interés del menor, incluso una orden para que inmediatamente se ponga al menor bajo la custodia del Departamento de la Familia, que se efectúe el tratamiento médico del que se trate, o se conceda una custodia de emergencia. Art. 37 (8 L.P.R.A. sec. 447(f)). Posterior a dicho procedimiento, los Arts. 39, 41 y 42 de la ley, 8 L.P.R.A. secs. 447h, 447j y 447k, disponen un procedimiento de privación permanente de custodia o patria potestad, o ambos, el cual garantiza el debido proceso de ley a las partes que podrían ser privadas permanentemente de la custodia o patria potestad, o ambos, que ostentan sobre los hijos menores de edad, removidos expeditamente de su custodia. Véase Vargas v. Soler, ante.
En fin, la Ley para el Bienestar y la Protección Integral de la Niñez reconoce la facultad del Estado de privarle, restringirle o suspenderle a los padres la patria potestad o custodia sobre sus hijos. Reconoce, específicamente, la facultad del Departamento de la Familia de iniciar ante los tribunales los anteriores procedimientos. Ahora bien, ciertamente, esta facultad debe ejercerse de *290forma prudente y cuidadosa. Ello porque “[l]os menores de edad no son meras criaturas del Estado; por ende, la rela-ción entre padres e hijos está protegida constitucionalmen-te”, y los padres, de ordinario, “tienen derecho a decidir sobre el cuido, la custodia y el control de sus hijos”. Rexach v. Ramírez, 162 D.P.R. 130, 146 (2004). Véanse: Pierce v. Society of Sisters, 268 U.S. 510, 535 (1925); Washington v. Glucksberg, 521 U.S. 702, 720 (1997); Quilloin v. Walcott, 434 U.S. 246, 255 (1978); Wisconsin v. Yoder, 406 U.S. 205, 232 (1972); Stanley v. Illinois, 405 U.S. 645, 651 (1972).
Ello no obstante, “los derechos de los padres pueden limitarse en aras de proteger un interés apremiante del Estado, como lo es el bienestar de los menores”. (Enfasis suplido.) Rexach v. Ramírez, ante, pág. 147. En ese sentido, hemos expresado que aun cuando el derecho de un progenitor a tener consigo a sus hijos es de superior jerarquía, éste tiene que ceder ante la facultad de parens patriae del Estado de salvaguardar y proteger el bienestar del menor. Véanse: Pena v. Pena, 164 D.P.R. 949 (2005); Ortiz v. Meléndez, 164 D.P.R. 16 (2005).
En resumen, bajo la Ley para el Bienestar y la Protec-ción Integral de la Niñez, el Departamento de la Familia ciertamente está facultado para solicitar que se prive de la custodia de un menor a uno o ambos de sus progenitores o cualquier otra persona que la ostente. De modo que el pro-cedimiento de privación de custodia presupone que los pro-genitores, o la persona o personas de que se trate, en efecto tengan la custodia del menor.
H-4 HH j.
Debemos resolver si la disposición contenida en el Art. 107 del Código Civil, ante, hace obligatorio que un tribunal conceda la custodia de un menor al cónyuge sobreviviente de modo que sea necesario instar un procedimiento para privarlo de ella. El referido artículo dispone que
*291[e]n todos los casos de divorcio los hijos menores serán pues-tos bajo el cuidado y la patria potestad del cónyuge que el Tribunal, en el ejercicio de su sana discreción, considere que los mejores intereses y bienestar del menor quedarán mejor servidos; pero el otro cónyuge tendrá derecho a continuar las relaciones de familia con sus hijos, en la manera y extensión que acuerde el Tribunal al dictar sentencia de divorcio, según los casos.
El cónyuge que haya sido privado de la custodia y la patria potestad tendrá derecho a recobrarlas si acreditare ante cual-quier sala competente del Tribunal Superior el fallecimiento del otro ex cónyuge o demostrase a satisfacción del tribunal que a los mejores intereses y bienestar de los menores con-viene la referida recuperación de la custodia y la patria potestad. (Énfasis nuestro.)
La redacción original del mencionado artículo disponía que, en los casos de divorcio, la custodia y patria potestad de los hijos menores se adjudicarían al cónyuge inocente. Este artículo fue enmendado por la Ley Núm. 100 de 2 de junio de 1976 para reconocer a cualquiera de los padres la posible adjudicación de la custodia y patria potestad de los hijos menores después del divorcio. Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981). En esencia, dicha ley eli-minó todo lo relacionado respecto a la culpa de cualquiera de los cónyuges al momento de adjudicar la patria potestad y custodia, y proclamó como norma el bienestar del menor. Véanse: Chévere v. Levis, 150 D.P.R. 525 (2000); Nudelman v. Ferrer Bolívar, 107 D.P.R. 495, 508 (1978); Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 104 (1976).
La Exposición de Motivos de la referida pieza legislativa dispone la norma del mejor bienestar del menor como guía a los tribunales al momento de la adjudicación de la custodia, la patria potestad del menor, o ambas. A esos efectos dispone que el menor tiene derecho a gozar de la vida más saludable y satisfactoria posible luego del divorcio de sus padres y a quedar lo menos afectado posible por éste. “Esto sólo se logrará tomando la determinación sobre su custodia y patria potestad en base a sus mejores intereses y bienestar y no en base a cuál de sus padres fue decretado ‘inocente’.” 1976 Leyes de Puerto Rico 316.
*292El primer párrafo del citado Art. 107 del Código Civil reconoce la facultad de los tribunales de adjudicar la custodia de menores, luego del divorcio de sus padres, a aquel que entienda que mejor atenderá sus necesidades. El segundo párrafo dispone que el cónyuge o padre que hubiese “perdido” la custodia o patria potestad de los hijos luego del divorcio, tendrá derecho a recobrarla si acredita ante el tribunal el fallecimiento del otro ex cónyuge. Somos del criterio que dicha disposición responde a la política pública legislativa de que todo menor de edad siempre tenga un hogar y personas que velen por su cuidado y bienestar físico y emocional.
Ciertamente, el padre sobreviviente, quien tiene víncu-los de sangre y amor con dicho menor, puede ser la persona más idónea para llevar a cabo dicha tarea. Lamentable-mente, por distintas circunstancias, eso no es así en todos los casos. Por ello, en muchas ocasiones, algunas ajenas a procedimientos de divorcio, los tribunales se han visto en la necesidad de conceder la custodia de menores a personas distintas de los padres cuando consideran que éstos no es-tán capacitados para brindar el cuidado de sus hijos.
Ante estas circunstancias nos preguntamos: debe inter-pretarse el referido artículo a los efectos que, con única-mente acreditarse la muerte del ex cónyuge, el tribunal debe adjudicar la custodia automáticamente al cónyuge so-breviviente? Contestamos en la negativa.
En Torres, Ex parte, 118 D.P.R. 469 (1987), señalamos que el referido estatuto reiteraba e incorporaba la norma judicial basada en la máxima del poder de parens patriae y, citando el caso Rodríguez v. Gerena, 75 D.P.R. 900, 901-902 (1954), este Tribunal expresó que el Art. 107 del Código Civil, ante, no destruía o restringía el poder de los tribunales para adoptar las medidas necesarias en cuanto a la custodia de los hijos menores de edad para lograr y proteger su bienestar y sus mejores intereses.
Como vemos, la aplicación del referido artículo está subordinada a la responsabilidad del Estado de velar *293por que, luego de la ruptura matrimonial, los menores de edad permanezcan con la persona que mejor pueda cuidarlos. Esto se desprende claramente del primer pá-rrafo del Art. 107, ante. Por ello, un tribunal no puede ha-cer una aplicación automática del segundo párrafo del ar-tículo y otorgar la custodia de un menor al ex cónyuge sobreviviente, desligando dicha decisión de factores de alta importancia.(3)
Es decir, “ [1] a decisión de un tribunal en torno a la custodia de un menor ‘es una a la que [se] debe llegar [luego] de realizar un análisis objetivo, sereno y cuidadoso de todas las circunstancias presentes en el caso ... ante su consideración[,] teniendo como único y principal objetivo el bienestar de los menores’ ”. (Enfasis suprimido y corchetes en el original.) Ortiz v. Meléndez, 164 D.P.R. 16, 26-27 (2005). Véase, también, Santana Medrano v. Acevedo Osorio, 116 D.P.R. 298, 301 (1985). “La determinación de cuáles son los mejores intereses del menor está enmarcada en el derecho que éste tiene a una correcta formación física, moral y espiritual.” Ortiz v. Meléndez, ante, pág. 27. Véase Nudelman v. Ferrer Bolívar, ante, pág. 511.
Hemos establecido que para poder determinar que un dictamen judicial, referente a la custodia de un menor, redunde en el mayor bienestar del menor es preciso examinar, entre otros, los factores siguientes: “ ‘[L]a preferencia del menor, su sexo, edad, y salud mental y física; el cariño que puede brindársele por las partes en controversia; la habilidad de las partes para satisfacer debidamente las necesidades afectivas, morales y económicas del menor; el grado de ajuste del menor al hogar, la escuela y la comunidad en que vive; la interrelación del menor con las partes, sus hermanos y otros miembros de la familia; y la salud psíquica de todas las partes.’ ” (Corchetes en el *294original.) Ortiz v. Meléndez, ante, pág. 27. Véase, también, Marrero Reyes v. García Ramírez, ante, pág. 105.
En fin, el Art. 107, ante, consagra el poder que tienen los tribunales para hacer adjudicaciones de custodia; dicho poder tiene su génesis en el ejercicio por los tribunales del poder de parens patriae, el reconocido poder del Estado de proteger a los incapaces. Este poder de “parens patriae” limita los derechos de otras partes para salvaguardar el bienestar de los menores. Véase Ortiz v. Meléndez, ante.
En otras palabras, el Art. 107, ante, no presupone, de ninguna forma, que ante la muerte de uno de los ex cónyuges, la custodia del menor recaerá, automáticamente y en ausencia de otras consideraciones, en el ex cónyuge sobreviviente que así lo solicite. El referido artículo no puede interpretarse en cuanto a que la custodia de un menor será “transferida” automáticamente al cónyuge sobreviviente, sobrepasando la obligación del tribunal de velar por que dicha decisión sea la que verdaderamente opera en beneficio del menor.
> f — I
En el presente caso, el tribunal apelativo intermedio de-terminó que, ante la muerte de la madre de la menor, Morales Martínez tenía un “derecho” de custodia sobre su hija. Indicó que para que la custodia pudiese ser concedida a los tíos, el caso tenía que transformarse en un caso de privación de custodia instado bajo la Ley para el Bienestar y la Protección Integral de la Niñez. Indicó, además, que de no iniciarse este procedimiento, la niña debía ser puesta bajo la custodia de su padre. Erró al así decidir.
En la sentencia de divorcio emitida por el Tribunal de Primera Instancia éste concedió a las partes la patria po-testad de ambos hijos menores de edad de forma compartida. La custodia sobre la menor en cuestión fue concedida únicamente a la madre. De modo que, a la fecha *295de la solicitud de custodia presentada por los hermanos de María Rivera Aponte, Luis Morales Martínez era el padre con patria potestad —pero sin ostentar la custodia— sobre su hija. Aun cuando Morales Martínez —tal y como podía hacerlo— solicitó la custodia de la menor al amparo del Art. 107, ante, esto no significaba que ésta le correspondía automáticamente.
Resulta necesario enfatizar que en el presente caso, por existir imputaciones de actos lascivos e impúdicos contra el padre de la menor, y conforme a las recomendaciones de la trabajadora social que atiende el caso y los psiquiatras que han evaluado a la menor, las relaciones patemo-filiales en-tre Morales Martínez y su hija quedaron suspendidas desde 1998. Ante esta situación, y al tomar en cuenta el bienestar de la menor, el foro primario refirió la petición de custodia presentada por los tíos de ésta a la Oficina de Relaciones de Familia para que investigara si éstos ofre-cían un ambiente de crianza saludable para la menor. El foro primario, en protección de la menor, no confirió su custodia al padre. Y es que, ante los hechos particulares del presente caso, dicho foro no podía actuar de otra forma. Su actuación fue correcta.
En vista de que, repetimos, el referido Art. 107 no con-fiere automáticamente la custodia de la menor al padre por el hecho de la muerte de la madre, resolvemos que este caso no tiene por qué convertirse en un procedimiento de privación de custodia. En vista de ello, resultaba innecesa-rio que se instara un procedimiento de privación de custo-dia al amparo de la Ley para el Bienestar y la Protección Integral de la Niñez. ¿Para qué iniciar un procedimiento de privación de custodia contra alguien que no la tiene?
Por otro lado, es menester aclarar, que el hecho de que Morales Martínez sea el padre con patria potestad sobre la menor no implica que éste tenga derecho a tener la custodia. “No empece la relación constitutiva entre la patria potestad y la custodia y la norma general que establece que ‘aquél que ostente la patria potestad también *296tiene la custodia’(4) ... nuestro ordenamiento jurídico pro-vee para que en determinadas circunstancias pueda sepa-rarse la custodia de la patria potestad con el fin de garan-tizar el bienestar del menor.” (Enfasis suplido.) R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación com-parada, San Juan, Ed. Programa de Educación Jurídica Continua de la Universidad Interamericana, 2002, Vol. II, págs. 1307-1308.(5)
Además, analizada la Ley para el Bienestar y la Protec-ción Integral de la Niñez, no encontramos disposición al-guna que haga obligatoria la intervención del Departa-mento de la Familia en el presente caso, o que sea a través de dicha agencia que se tramite la petición de custodia presentada por los tíos de la menor. En la eventualidad que la Oficina de Relaciones de Familia rinda un informe en el que favorezca la adjudicación de la custodia a Carlos E. Rivera Aponte y Nydia Rivera Aponte, el tribunal podría, conforme a éste, hacer dicha adjudicación. Ello indepen-dientemente de que Morales Martínez sea el padre con pa-tria potestad sobre la menor y sin que se hubiera iniciado procedimiento alguno bajo la Ley para el Bienestar y la Protección Integral de la Niñez. Erró el foro apelativo al hacer una determinación contraria.
Por los fundamentos antes expuestos, procede dictar sentencia revocatoria de la emitida por el Tribunal de Apelaciones. Se instruye a la Oficina de Relaciones de Fa-milia a continuar evaluando el caso y a emitir el correspon-diente informe al Tribunal de Primera Instancia sobre la petición de custodia presentada por Carlos E. Rivera Aponte y Nydia Rivera Aponte, para que dicho foro deter*297mine si procede conceder a éstos la custodia legal de la menor, en protección del mejor bienestar de ésta.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita.

(1) La menor M.M.R. comenzó tratamiento médico el 29 de julio de 1998.


(2) En esencia, los informes de la Dra. Aracelis Ortiz, psieóloga que brindó ser-vicios a la menor, expresan que ésta había relatado sobre la experiencia de abuso sexual; que presentaba sintomatología compatible con el trauma de abuso sexual, y que presentaba sentimientos de impotencia emocional y ansiedad ante la posibilidad de tener contacto con la figura paterna. Indicó que la menor había expresado no querer relacionarse con su padre. Por consiguiente, recomendó que ésta no fuese expuesta al padre hasta tanto hubiera desarrollado mayor fuerza emocional.


(3) A modo de ejemplo, el propio Art. 107 (31 L.P.R.A. sec. 383), dispone que en todos los casos de custodia y patria potestad se podrá considerar el historial de conducta previa de violencia doméstica de los progenitores.


(4) Citando a Torres, Ex parte, 118 D.P.R. 469, 476 (1987).


(5) “En el ordenamiento jurídico puertorriqueño podemos apreciar un proceso paulatino de desvinculación entre la patria potestad y la custodia. Este proceso ha sido impulsado por la introducción del criterio del bienestar del menor como norte en las determinaciones judiciales sobre custodia y por las reformas que ha sufrido la normativa sobre el divorcio en torno al concepto de la culpa y sus consecuencias.” (Énfasis nuestro.) R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Ed. Programa de Educación Jurídica Continua de la Univer-sidad Interamericana, 2002, Vol. II, pág. 1308.